                                                                                FILED
                           UNITED STATES DISTRICT COURT                             APR    6 2021
                            WESTERN DISTRICT OF TEXAS                               U.S Dism
                                  AUSTIN DIVISION


UNITED STATES OF AMERICA,                       §   CRIMINAL NO. A-20-CR-175
                                                §
                      Plaintiff,                       0NU
                                                    S EC
                                                    SUPERSEDING
v.                                                  IN!HQIMI
JOSHUA COLIN HONIGBERG,                         §
                                                    [Violation: Ct. 1: 26 U.S.C. § 5861(d) -
                                                §   [Unlawful Possession of Destructive
                      Defendant.                §   Device]; Ct. 2: 21 U.S.C. § 844 -Possession
                                                    of a Controlled Substance


THE GRAND JURY CHARGES:


                                       COUNT ONE
                         (Unlawful Possession of Destructive Device)
                                    [26 U.S.C. § 5861(d)1

       On or about May 29, 2020, in the Western District of Texas, the defendant,

                               JOSHUA COLIN HONIGBERG,

knowingly possessed a destructive device, as defined by Title 26, United States Code, Sections

5845(a)(8) and (f)(3), to wit: a combination of parts enclosed in a plastic Pelican case containing

four fused, duct tape wrapped powder devices, two shotgun shells, four road flares, two smoke

grenades, one commercially-available lighter, one caustic substance grenade, precut length of fuse,

one fused pyrotechnic device and thirteen metal tire deflation devices; that was not registered to

him in the National Firearms Registration and Transfer Record, in violation of Title 26, United

States Code, Sections 5841, 5861(d) and 5871.
                                        COUNT TWO
                             Possession of a Controlled Substance
                                      121 U.S.C. § 844(a)]


       On or about May 29, 2020, in the Western District of Texas, the defendant,

                                JOSHUA COLIN HONIGBERG,

knowingly and intentionally possessed Psilocin, a Schedule I controlled substance, in violation of

Title 21, United States Code, Section 844(a).




                                                    A TRUE BILL:

                                                    RGINAL SiGNATURE
                                                                   TO
                                                  GOVERNMEt4T ACT OF 2002
       ASHLEY C. HOFF
       United States Attorney

By:

       éANT SPARKS
       Assistant U.S. Attorney
